UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2409


MAYRA JAHEL RODEZNO MEJIA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 13, 2021                                          Decided: July 28, 2021


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Anthony Nicastro, Assistant Director,
Timothy Bo Stanton, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mayra Jahel Rodezno Mejia, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals dismissing her appeal from the

immigration judge’s decision denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). * We deny the petition for

review.

       “Whether a person’s persecution shares a nexus with h[er] alleged protected ground

is a question of fact entitled to deference and reviewed for clear error.” Cortez-Mendez v.

Whitaker, 912 F.3d 205, 209 (4th Cir. 2019). We conclude that substantial evidence

supports the agency’s finding that Mejia failed to demonstrate a nexus between past

persecution or fear of future persecution and a protected ground. See Velasquez v. Sessions,

866 F.3d 188, 196 (4th Cir. 2017) (explaining that “private and purely personal dispute[s]”

will not suffice to show “persecution ‘on account of’ a protected ground”).

       Accordingly, we deny the petition for review. We grant counsel’s motion to

withdraw. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




       *
        Mejia does not challenge the decision denying her application for protection under
the CAT. Accordingly, the issue is waived. See Fed. R. App. P. 28(a)(8)(A); Suarez-
Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (noting issues not raised in
appellate brief are abandoned).

                                             2